[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JULY 11, 2007
                            No. 06-14586                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                 BIA Nos. A96-087-073 & A96-087-074

INES CECILIA CASSIATO,
ANTONIO IGNACIO CARABALLO,
FERNANDO MARTIN ARDUA,
SERGIO GABRIEL ARDUA,
GEORGINA GISELLE CARABALLO,
JULIANO IGNACIO CARABALLO,

                                                Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 11, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:

      Ines Cecilia Cassiato, her husband Antonio Ignacio Caraballo (“Antonio”),

and her children Fernando Martin Ardua (“Fernando”), Sergio Gabriel Ardua

(“Sergio”), Georgina Giselle Caraballo (“Georgina”), and Juliano Ignacio

Caraballo (“Juliano”), collectively, “the petitioners,” through counsel, petition this

Court for review of the Board of Immigration Appeals’ (“BIA”) order adopting and

affirming the Immigration Judge’s (“IJ”) decision: (1) dismissing the petitioners’

asylum application as untimely, and (2) denying the petitioners’ claims for

withholding of removal under the Immigration and Nationality Act (“INA”) and

United Nations Convention against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (“CAT”), INA § 241(b)(3), 8 U.S.C. §

1231(b)(3), 8 C.F.R. § 208.16(c).

      As an initial matter, petitioner Fernando moves to dismiss this petition as to

him without prejudice so he can pursue an adjustment of his status based on his

marriage to a U.S. citizen. The motion is GRANTED.

      The government asserts that this Court lacks jurisdiction to address any

arguments made by petitioners because they have abandoned their claims.

      We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, [this Court] will review the
                                           2
IJ’s decision as well.” Id. In this case, the BIA adopted the IJ’s reasoning to the

extent that the IJ found that Cassiato had neither satisfied the filing requirements

for asylum nor established eligibility for withholding of removal. Accordingly, we

will review the IJ’s opinion to the extent it addresses these issues, and the BIA’s

opinion on all other issues. See Al Najjar, 257 F.3d at 1284.

         “The BIA’s factual determinations are reviewed under the substantial

evidence test, and this Court must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d, 1282, 1286 (11th Cir. 2005)

(quotation omitted). The substantial evidence test is “deferential” and does not

allow “re-weigh[ing] the evidence from scratch.” Mazariegos v. U.S. Att’y Gen.,

241 F.3d 1320, 1323 (11th Cir. 2001).

         When an appellant fails to offer argument on an issue, that issue is

abandoned. See Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005).

         An alien can apply for asylum if he “demonstrates by clear and convincing

evidence that the application has been filed within 1 year after the date of the

alien’s arrival in the United States.” INA § 208(a)(2)(B), 8 U.S.C.

§ 1158(a)(2)(B). An application filed after one year may also be considered “if the

alien demonstrates to the satisfaction of the Attorney General either the existence
                                            3
of changed circumstances which materially affect the applicant’s eligibility for

asylum or extraordinary circumstances relating to the delay in filing an application

within the period specified . . . .” INA § 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D).

Nevertheless, section 1158(a)(3) provides, “No court shall have jurisdiction to

review any determination of the Attorney General under paragraph (2).” 8 U.S.C.

§ 1158(a)(3). We have held that § 1158(a)(3) divests our jurisdiction to review the

BIA’s determinations that an asylum applicant filed an untimely application and

failed to establish changed or extraordinary circumstances to excuse his untimely

filing. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      Here, the petitioners raise only arguments challenging the IJ’s denial of

asylum on the merits and do not address the IJ’s denial of withholding of removal

or CAT claims. However, the IJ also determined that the petitioners’ application

for asylum was untimely. We do not have jurisdiction to review that decision and,

accordingly, we deny the petition.

      PETITION DENIED, MOTION GRANTED.




                                          4